DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claims 1, 9 and 17:  Each of these claims contains the same issue.  They initially recite the analysis of at least one of a file … and metadata of the file” (see claim 1 lines 4-5, claim 9 lines 2-3 and claim 17 lines 4-5.  The claims later recite the “saving of the metadata” (see claim 1 line 6, claim 9 line 6 and claim 17 line 9).  However, this metadata element is not required (i.e., “at least one” – means that it may not / does not have to be there).  Therefore, the scope of each claim is unclear.  
Further regrading claim 9:  lines 2 and 11 recite “(RDS)”.  It is not clear if this was intended to be in the claim language.  Further recited is “RDS” in line 3.  These 

Claims 2-8, 10-15 and 18-20 depend upon claims 1, 9 and 17, respectively, and are therefore likewise rejected.

Further regarding claim 16:  This claim recites a dependence upon itself.  Its scope is therefore unclear.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 9-10, 12-13, 17-18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Eremenko et al (US Patent Application Publication No. 2012/0054742, hereafter referred to as “Eremenko”) in view of Kilday et al (US Patent Application Publication No. 2011/0302211, hereafter referred to as “Kilday”).

Regarding independent claim 1:  Eremenko teaches A system comprising: a server accessible by multiple users, wherein the server is configured to host multiple application sessions accessible by the users; (See Eremenko Fig. 2 showing a server hosting multiple application sessions [Session 1 through Session N], and accessible to users by virtue of a Network.  See also, Fig. 1 showing an exemplary computing environment.) and to save the metadata of the file to a virtual hard disk (VHD) of the identified user, wherein the VHD is temporarily mounted to the server; (See Eremenko paragraphs [0045]-[0047] teaching the association of VHDs and users, and the mounting of such VHDs.) a communications device connected to the indexer, the communication device being configured to send the VHD of the identified user from the server to a storage device; (See Eremenko paragraphs [0049] and [0045] in the context of Fig. 4 teaching determining a VHD #418 stored in a VHD store, it being an obvious variant as to where the VHD data came from.) and a processor on a second server, the processor being configured to retrieve the VHD of the identified user from the storage device and temporarily mount the VHD of the identified user to the second server. (See Eremenko paragraphs [0045]-[0046] teaching a user login into a guest OS and the guest OS mounting a VHD that contains the user’s data.)
However, Eremenko does not explicitly teach the remaining limitations as claimed.  Kilday, though, teaches an indexer hosted on the server, the indexer is configured to analyze at least one of a file on the server and metadata of the file on the server to identify a user that created and owns the file without input from the application sessions (See Kilday teaching analysis of metadata to identify attributes such as owner and date created.  It being noted that “indexer” is merely a name for software routines, and that no input from an application session is discussed.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Kilday for the benefit of Eremenko, because to do so provided a designer with options for implementing a storage access mechanism, as taught by Kilday in the Abstract.  These references were all applicable to the same field of endeavor, i.e., storage management.  

Regarding claim 2:  Eremenko does not explicitly teach the remaining limitations as claimed.  Kilday, though, teaches wherein the indexer is configured to analyze at least one attribute of the file to identify the user that created and owns the file. (See Kilday paragraph [0022] teaching the analysis of metadata regarding the owner and date created.)

Regarding claim 4:  Eremenko does not explicitly teach the remaining limitations as claimed.  Kilday, though, teaches wherein the indexer is configured to analyze an access control list to identify users that have access to the file. (See Kilday paragraph [0025] teaching the use of an access control list [ACL] to specify access rights/restrictions.)

Regarding claim 5:  Eremenko teaches wherein the indexer is configured to analyze paths in the application sessions to identify locations the file is written to and to map the locations back to the identified user.  (See Eremenko paragraph [0047] teaching the analysis of a URL: [i.e., a path to where a file is stored/written] and correspondence to the VHD of a user.)  

Claims 9, 10, 12, 13, 17, 18 and 20 are substantially similar to claims 1, 2, 4, 5, 1, 2 and 4, respectively, and therefore likewise rejected.  



Claims 3, 11 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Eremenko et al (US Patent Application Publication No. 2012/0054742, hereafter referred to as “Eremenko”) in view of Kilday et al (US Patent Application Publication No. 2011/0302211, hereafter referred to as “Kilday”) and W. Richard Stevens (Advanced Programming in the UNIX Environment, Addison-Wesley Publishing Co., Reading, MA, © 1992, pp. 47 and 55, hereafter referred to as “Stevens”).

Regarding claim 3:  Eremenko in view of Kilday does not explicitly teach the remaining limitations as claimed.  Stevens, though, teaches wherein the indexer is configured to: monitor a handle number assigned to the file by an operating system of the server when a program running in one of the application sessions is writing to the file; and identify an application session writing to the file based on the monitoring of the handle number. (See Stevens page 55 §3.8 teaching the use of a well-known write() function for writing to a file and which uses a file handle [aka file descriptor / fildes] associated with the file to which data is to be written.  The first paragraph of page 47 §3.2 also indicates that the operating system kernel refers to open files via file descriptors.  See also, the last paragraph of page 47 §3.1 discussing the sharing of resources among process and the use of arguments [e.g., a file descriptor / fildes] with file I/O functions.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Stevens for the benefit of Eremenko in view of Kilday, because to do so provided a designer with a mechanism for identifying a file that was opened/created, as taught by Stevens in the first paragraph of page 47 


Claims 11 and 19 are each substantially similar to claim 3, and therefore likewise rejected.  




Claims 6-7 and 14-15 are rejected under 35 U.S.C. §103 as being unpatentable over Eremenko et al (US Patent Application Publication No. 2012/0054742, hereafter referred to as “Eremenko”) in view of Kilday et al (US Patent Application Publication No. 2011/0302211, hereafter referred to as “Kilday”) and Russinovich et al (US Patent Application Publication No. 2015/0268980, hereafter referred to as “Russinovich”).

Regarding claim 6:  Eremenko in view of Kilday does not explicitly teach the remaining limitations as claimed.  Russinovich, though, teaches wherein the indexer is configured to save the metadata of the file to an index file of the identified user that resides on the VHD of the identified user. (See Russinovich paragraph [0048] teaching that a metafile may be used to maintain an index of data storage locations, and that the metafile is used by a VHD driver to determine where the data is stored.)



Regarding claim 7:  Eremenko in view of Kilday does not explicitly teach the remaining limitations as claimed.  Russinovich, though, teaches wherein the processor is configured to access the index file of the identified user that resides on the VHD of the identified user. (See Russinovich paragraph [0048] teaching that a metafile may be used to maintain an index of data storage locations, and that the metafile is used by a VHD driver to determine where the data is stored, in the context of Fig. 1 showing an exemplary hardware environment including a processor.)


Claims 14-15 are substantially similar to claims 6-7, respectively, and therefore likewise rejected.  



Claims 8 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Eremenko et al (US Patent Application Publication No. 2012/0054742, hereafter referred to as “Eremenko”) in view of Kilday et al (US Patent Application Publication No. 2011/0302211, hereafter referred to as “Kilday”) and Chawla et al (US Patent Application Publication No. 2012/0054742, hereafter referred to as “Chawla”).

Regarding claim 8:  Eremenko in view of Kilday does not explicitly teach the remaining limitations as claimed.  Chawla, though, teaches wherein the indexer is configured to analyze only files and metadata of files categorized by an administrator of the system as relevant. (See Chawla paragraphs [0045] and [0057] discussing the use of an Administrative console for setting policy rules for accessing of certain content.  See also, paragraph [0061] discussing Administrator set up of access policies for user data that have time-based of device-based relevancy in certain embodiments.)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s subject matter to apply the teachings of Chawla for the benefit of Eremenko in view of Kilday, because to do so provided a designer with options for implementing a system for facilitating access to content stored remotely, as taught by Chawla in the Abstract.  These references were all applicable to the same field of endeavor, i.e., storage management.


Claim 16 is substantially similar to claim 8, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.


Non-Patent Literature
Microsoft Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, © 2002, page 542.
Defines “URL” as the path to a resource such as a file.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




June 4, 2021